ALEXANDER, J.,
concurring.
[¶ 27] I concur in and join the Court’s opinion. It accurately states the law addressing the prerequisites to attain aggrieved party status to give standing to appeal from municipal administrative decisions. I write separately only to observe that this opinion necessarily narrows the criteria for person aggrieved status that are articulated in Fitzgerald v. Baxter State Park Authority, 385 A.2d 189 (Me.1978).
[¶ 28] The Court’s opinion at paragraph 20 states that Fitzgerald can be distinguished from the instant ease. Such a distinction is not possible. Fitzgerald involved a claim by residents of the State who asserted that they were users of Baxter State Park and, based on that user status, were persons aggrieved who suf*743fered a particularized injury as a result of the Baxter State Park Authority’s timber clearing practices.
[¶ 29] The Court’s opinion suggests that Fitzgerald is distinguishable because the Fitzgerald plaintiffs claimed an adverse affect to their “personal rights to the use and enjoyment of Baxter State Park.” The Court observes that “unlike Nergaard and Stern, these [Fitzgerald] plaintiffs were not merely members of the general public,” they were “actual users of the Park.” However, while characterizing their capacity to use the park as “personal rights,” in fact, the Fitzgerald plaintiffs demonstrated no greater right to use Baxter State Park than any other member of the public who might choose to use the park. The “rights” at issue were the public “right” to use a public park — or a public road.
[¶ 30] It is reasonable to expect that in the course of a year, many thousands of members of the public are “actual users” of Baxter State Park. That population is undoubtedly far greater than the population of Westport Island, where the plaintiffs in this case reside. In that sense, the residents of Westport Island who do and must use the road by the boat ramp to get to and from their homes are a much more defined and smaller population than the users of Baxter State Park. They have a right to use that road to the same or greater extent than the public has a right to use Baxter State Park. If Fitzgerald remains good law, the plaintiffs here would have standing to challenge the Town’s action that, they allege, could affect traffic on the road that provides access to their homes.
[¶ 31] Today’s opinion denies the plaintiffs “drive by standing” as persons aggrieved. It holds, in essence, that one’s status as a user of a public facility, even a frequent user, does not create a status sufficiently distinct from any member of the public to become a “person aggrieved” with standing to challenge in court an action that, allegedly, may affect one’s use and enjoyment of the public facility. This holding necessarily restricts our holding in Fitzgerald which found “person aggrieved” status based only on a person’s claim to be a user or frequent user of a public facility.